164Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
	2.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10435595 B2.
Claims 1-4 of U.S. Patent No. 10435595 B2 recite an aqueous dispersion comprising: a resin component and water that allows the resin component to disperse, wherein the resin component includes composite particles (C) including an ethylene-unsaturated carboxylic acid copolymer (A) and an acrylic polymer (B), and resin particles (E) composed of an olefinic polymer (D) including the ethylene-unsaturated carboxylic acid copolymer (A), the ethylene-unsaturated carboxylic acid copolymer (A) is obtained by copolymerizing a first monomer component containing ethylene and unsaturated carboxylic acid, and having an ethylene content of 75 mass % or more, the acrylic polymer (B) is obtained by polymerizing a second monomer component containing (meth)acrylate and having a (meth)acrylate content of 50 mass % or more, the acrylic polymer (B) has a glass transition temperature of -28.degree.  C. or more and 80.degree.  C. or less, the resin particles (E) content relative to the total amount of the resin component is 5 mass % or more and 80 mass % or less, and the ethylene-unsaturated carboxylic acid copolymer (A) content relative to the total amount of the resin component is 58 mass % or more and 90 mass % or less such that the aqueous dispersion is applied as an adhesive layer laminated on a surface of at least one side of the substrate, wherein the adhesive layer is obtained by drying the aqueous dispersion and the adherend layer is composed of polyvinyl chloride and/or polyvinylidene chloride. 
Claims 1-7 of the instant application recite an aqueous dispersion containing a resin component and water, wherein the resin component contains ethylene-unsaturated carboxylic acid copolymer (A), polymer having an acrylic acid ester unit as a polymerization unit (B), and ethylene-vinyl acetate copolymer (C), and contains composite particles (D) having the ethylene-unsaturated carboxylic acid copolymer (A} and the polymer having an acrylic acid ester unit as a polymerization unit (B) and composite particles (E) having the ethylene-unsaturated carboxylic acid copolymer (A) and the ethylene-vinyl acetate copolymer (C) such that the dispersion contains 35 to 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the already issued patent. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/SHEEBA AHMED/           Primary Examiner, Art Unit 1787